OPINION OF THE COURT
Memorandum.
This accident occurred when an automobile driven by a patron of the car wash went out of control. The only basis for liability against defendants, one which constructed and the other which operated the car wash, are the allegations that the premises were improperly designed and maintained, and that there was an absence of a warning sign. The courts have rejected attempts by plaintiffs in similar circumstances to show a causal connection between the design or maintenance of the premises and negligent operation of a vehicle (see, e.g., Weber v City of New York, 24 AD2d 618, affd 17 NY2d 790; Tauraso v Texas Co., 275 App Div 856, affd 300 NY 567; cf. Pulka v Edelman, 40 NY2d 781). In essence, the accident happened as a result of the driver’s failure to control his vehicle. The premises "merely furnished the condition or occasion for the occurrence of the event rather than one of its causes” (Sheehan v City of New York, 40 NY2d 496, 503; see Rivera v City of New York, 11 NY2d 856).
Accordingly, the order of the Appellate Division should be affirmed, with costs.
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler and Cooke concur in memorandum; Judge Fuchs-berg taking no part.
Order affirmed.